DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 2/24/20 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Specification Objections
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: MAGNETO-OPTICAL TRAP METHOD AND APPARATUS FOR STRONTIUM HYPERFINE TRANSITIONS BETWEEN F AND F ± 1.

Election/Restrictions
	Applicant's election without traverse of Species I, claims 1-3 and 5-8, in the reply filed on 4/7/21 is acknowledged.
Status of the Application
	Claim(s) 1-9 is/are pending.
	Claim(s) 4 and 9 is/are withdrawn.
	Claim(s) 1-3 and 5-8 is/are rejected.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f): 
    PNG
    media_image1.png
    182
    936
    media_image1.png
    Greyscale
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim limitation “laser device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with 
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification (e.g. at fig 5, also in PG Pub at [0037]) shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a source of lasers.  
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image2.png
    158
    934
    media_image2.png
    Greyscale

Claim(s) 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Campbell et al., The absolute frequency of the 87Sr optical clock transition, 45 Metrologia 539 (2008) [hereinafter Campbell] in view of Fatemi et al. (US 20090272887 A1) [hereinafter Fatemi].
	Regarding claim 1, Campbell teaches a magneto-optical trap method comprising steps of: 

	generating a laser beam including a first laser beam (see col p540, col 2, para 3) detuned from a first resonance frequency when the atom transits from a total angular momentum quantum number F in a ground state related to a hyperfine structure to a total angular momentum quantum number F' = F + 1 in an excited state related to the hyperfine structure (excites from 9/2 to 11/2, see col 2, para 3), and a second laser beam (see p541, col 1, para 2) detuned from a second resonance frequency when the atom transits from the total angular momentum quantum number F in the ground state related to the hyperfine structure to a total angular momentum quantum number F' = F - 1 in the excited state related to the hyperfine structure (excites from 9/2 to 7/2, see col 1, para 2), among transitions of the atom from a total angular momentum quantum number J = 0 in a ground state related to a fine structure to a total angular momentum quantum number J' = 1 in an excited state related to the fine structure (see fig 1a); and 
	
	Campbell fails to explicitly disclose irradiating the laser beam including the first laser beam and the second laser beam toward the atom in the vacuum vessel from a plurality of directions including at least a pair of opposite directions.
	However, the use of irradiating atoms in an MOT from different direction was well known in the art at the time the application was effective filed. For example, Fatemi teaches a system to enable the ability to measure magnetic fields (see Fatemi, [0011]) and provide Raman spectroscopy (see e.g. [0006]), said system comprising irradiating the laser beam including the first laser beam and the second laser beam (see fig 5: 4 MOT beams) toward the atom in the vacuum vessel from a plurality of directions including at least a pair of opposite directions (see fig 5). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Fatemi in the system of the prior art to enable the intended operation of providing an effective MOT, while also enabling the ability to measure magnetic fields and provide Raman spectroscopy, in the manner taught by Fatemi. 

	Regarding claim 2, the combined teaching of Campbell and Fatemi teaches the step of irradiating includes a step of converting the laser beam including the first laser beam and the second 
	Regarding claim 3, the combined teaching of Campbell and Fatemi teaches the atom is an 87 strontium atom (see Campbell, abstract), and the step of generating includes steps of: generating, as the first laser beam, a laser beam detuned from the first resonance frequency (see p540, col 2, para 3) when the 87 strontium atom transits from a total angular momentum quantum number F = 9/2 in the ground state related to the hyperfine structure to a total angular momentum quantum number F' = 11/2 in the excited state related to the hyperfine structure (see same); and generating, as the second laser beam (see p541, col 1, para 2), a laser beam detuned from the second resonance frequency when the 87 strontium atom transits from the total angular momentum quantum number F = 9/2 in the ground state related to the hyperfine structure to a total angular momentum quantum number F' = 7/2 in the excited state related to the hyperfine structure (see col 1, para 2).

	Regarding claim 5, Campbell teaches a magneto-optical trap apparatus comprising: 
	a vacuum vessel (see MOT, p540, col 2, para 1; see also p503, para 1) for encapsulating an atom to be trapped (see abstract); 
	an anti-Helmholtz coil (see p540, col 2, para 2) configured to apply a magnetic field to an inside of the vacuum vessel (see same); 
	a laser device configured to generate a laser beam including a first laser beam (see col p540, col 2, para 3) detuned from a first resonance frequency when the atom transits from a total angular momentum quantum number F in a ground state related to a hyperfine structure to a total angular momentum quantum number F' = F + 1 in an excited state related to the hyperfine structure (excites from 9/2 to 11/2, see col 2, para 3), and a second laser beam (see p541, col 1, para 2) detuned from a second resonance frequency when the atom transits from the total angular momentum quantum number F in the ground state related to the hyperfine structure to a total angular momentum quantum number F' = F - 1 in the excited state related to the hyperfine structure (excites from 9/2 to 7/2, see col 1, para 2), among transitions of the atom from a total angular momentum quantum number J = 0 in a ground state related to a fine structure to a total angular momentum quantum number J' = 1 in an excited state related to the fine structure (see fig 1a); and 

	Campbell fails to explicitly disclose an irradiation device configured to irradiate the laser beam generated by the laser device toward one point inside the vacuum vessel from a plurality of directions including at least a pair of opposite directions.
	However, the use of irradiating atoms in an MOT from different direction was well known in the art at the time the application was effective filed. For example, Fatemi teaches a system to enable the ability to measure magnetic fields (see Fatemi, [0011]) and provide Raman spectroscopy (see e.g. [0006]), said system comprising an irradiation device (see fig 5) configured to irradiate the laser beam generated by the laser device toward one point inside the vacuum vessel from a plurality of directions (see fig 5: 4 MOT beams) including at least a pair of opposite directions (see fig 5). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Fatemi in the system of the prior art to enable the intended operation of providing an effective MOT, while also enabling the ability to measure magnetic fields and provide Raman spectroscopy, in the manner taught by Fatemi. 

	Regarding claim 6, the combined teaching of Campbell and Fatemi teaches the atom has a nuclear spin of not less than 3/2 (see Campbell, p541, col 1, para 2).
	Regarding claim 8, the combined teaching of Campbell and Fatemi teaches the atom is an 87 strontium atom (see Campbell, abstract), and the laser is configured to generate, as the first laser beam, a laser beam detuned from the first resonance frequency (see p540, col 2, para 3) when the 87 strontium atom transits from a total angular momentum quantum number F = 9/2 in the ground state related to the hyperfine structure to a total angular momentum quantum number F' = 11/2 in the excited state related to the hyperfine structure (see same); and generate, as the second laser beam (see p541, col 1, para 2), a laser beam detuned from the second resonance frequency when the 87 strontium atom transits from the total angular momentum quantum number F = 9/2 in the ground state related to the hyperfine structure to a total angular momentum quantum number F' = 7/2 in the excited state related to the hyperfine structure (see col 1, para 2).

Claim(s) 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Campbell and Fatemi, as applied to claim 5 above, and further in view of Larsen et al. (US 20180101139 A1) [hereinafter Larsen].
Regarding claim 7, the combined teaching of Campbell and Fatemi teaches to convert the laser beam into one of a σ- polarized beam and a σ+ polarized beam (see polarization controlled in the S state, see Campbell, p540, col 2, last para). Furthermore, it is noted that selection of s or p polarization to provide the intended operation of the system would have been obvious as a selection between the two types of polarization. The combined teaching fails to explicitly disclose a wave plate, or how the polarizations are achieved, but the use of polarizing plates was well known in the art at the time the application was effectively filed. For example, Larsen teaches using plates to provide precise control over polarization (see Larsen, claim 4, [0040]) for an MOT system (see abstract). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Larsen to enable the intended operation of providing polarization in the system of the combined prior art. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881